

117 HR 4649 IH: To amend title VI of the Social Security Act to allow for the use of the Coronavirus State fiscal recovery fund to support mental and behavioral health programs, and for other purposes.
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4649IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Johnson of South Dakota (for himself and Ms. Schrier) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title VI of the Social Security Act to allow for the use of the Coronavirus State fiscal recovery fund to support mental and behavioral health programs, and for other purposes.1.Use of Coronavirus State fiscal recovery fund to support State-based mental and behavioral health programsSection 602(c) of the Social Security Act (42 U.S.C. 802(c)) is amended by adding at the end the following: (4)Additional allowed useNotwithstanding paragraph (1), a State, territory, or Indian Tribe may use the funds provided under this section or transferred pursuant to section 603(c)(4) to establish a trust fund to support mental and behavioral health programs at the State, territorial, or Tribal level..